
	
		II
		110th CONGRESS
		1st Session
		S. 1887
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2007
			Mr. Smith (for himself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act in order
		  to ensure access to critical medications under the Medicare part D prescription
		  drug program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Access to Critical
			 Medications Act of 2007.
		2.Formulary
			 requirements with respect to certain categories and classes of drugs
			(a)Required
			 inclusion of drugs in certain categories and classes
				(1)Initial
			 listSection 1860D–4(b)(3) of
			 the Social Security Act (42 U.S.C.
			 1395w–104(b)(3)) is amended—
					(A)in subparagraph
			 (C)(i), by striking The formulary and inserting Subject
			 to subparagraph (G), the formulary; and
					(B)by inserting after
			 subparagraph (F) the following new subparagraph:
						
							(G)Initial list of
				required drugs in certain categories and classes
								(i)In
				generalSubject to clause
				(iv), the formulary must include all or substantially all drugs in the
				following categories and classes that are available as of April 30 of the year
				prior to the year which includes the date of enactment of the
				Medicare Access to Critical Medications Act
				of 2007:
									(I)Immunosuppressant.
									(II)Antidepressant.
									(III)Antipsychotic.
									(IV)Anticonvulsant.
									(V)Antiretroviral.
									(VI)Antineoplastic.
									(ii)Newly approved
				drugs
									(I)In
				generalIn the case of a drug in any of the categories and
				classes described in subclauses (I) through (VI) of clause (i) that becomes
				available after the April 30 date described in clause (i), the formulary shall
				include such drug within 30 days of the drug becoming available, except that,
				in the case of such a drug that becomes available during the period beginning
				on such April 30 and ending on the date of enactment of the
				Medicare Access to Critical Medications Act
				of 2007, the formulary shall include such drug within 30 days of
				such date of enactment.
									(II)Use of
				formulary management practices and policiesNothing in this
				clause shall be construed as preventing the Pharmacy and Therapeutic Committee
				of a PDP sponsor from advising such sponsor on the clinical appropriateness of
				utilizing formulary management practices and policies with respect to a newly
				approved drug that is required to be included on the formulary under subclause
				(I).
									(iii)Unique
				dosages and formsA PDP sponsor of a prescription drug plan shall
				include coverage of all unique dosages and forms of drugs required to be
				included on the formulary pursuant to clause (i) or (ii).
								(iv)SunsetThe
				provisions of this subparagraph shall not apply after December 31 of the year
				which includes the date that is 5 years after the date of enactment of the
				Medicare Access to Critical Medications Act
				of 2007.
								
					(2)Review of drugs
			 covered under the medicare part D prescription drug programSection 1860D–4(b)(3) of the
			 Social Security Act (42 U.S.C.
			 1395w–104(b)(3)), as amended by paragraph (1), is amended—
					(A)in subparagraph (C)(i), by striking
			 subparagraph (G) and inserting subparagraphs (G) and
			 (H); and
					(B)by inserting after subparagraph (G) the
			 following new subparagraph:
						
							(H)Required
				inclusion of drugs in certain categories and classes
								(i)Required
				inclusion of drugs in certain categories and classes
									(I)In
				generalBeginning January 1 of the year after the year which
				includes the date that is 5 years after the date of enactment of the
				Medicare Access to Critical Medications Act
				of 2007, PDP sponsors offering prescription drug plans shall be
				required to include all unique dosages and forms of all or substantially all
				drugs in certain categories and classes, including the categories and classes
				described in subclauses (I) through (VI) of subparagraph (G)(i), on the
				formulary of such plans within 30 days of the drug becoming available.
									(II)RegulationsNot
				later than January 1 of the year after the year which includes the date that is
				4 years after the date of enactment of the Medicare Access to Critical Medications Act of
				2007, the Secretary shall issue regulations to carry out this
				clause.
									(ii)Periodic
				reviewThe Secretary shall establish procedures to provide for
				periodic review of the drugs required to be included on the formulary under
				clause (i).
								(iii)Updating
									(I)In
				generalThe Secretary may update the list of drugs required to be
				included on the formulary under clause (i) if the Secretary determines, in
				accordance with this clause, that updating such list is appropriate.
									(II)Adding
				categories or classesIn issuing the regulations under clause (i)
				and updating the list in order to add a drug in a category or class to the list
				of drugs required to be included on the formulary under such clause, the
				Secretary shall consider factors that justify requiring coverage of drugs in a
				certain category or class, including the following:
										(aa)Whether the
				drugs in a category or class are used to treat a disease or disorder that can
				cause significant negative clinical outcomes to individuals in a short
				timeframe.
										(bb)Whether there
				are special or unique benefits with respect to the majority of drugs in a given
				category or class.
										(cc)High predicted
				drug and medical costs for the diseases or disorders treated by the drugs in a
				given category or class.
										(dd)Whether
				restricted access to the drugs in the category or class has major clinical
				consequences for individuals enrolled in a prescription drug plan who have a
				disease or disorder treated by the drugs in such category or class.
										(ee)The potential
				for the development of discriminatory formulary policies based on the clinical
				or functional characteristics of such individuals and the high cost of certain
				drugs in a category or class.
										(ff)The need for
				access to multiple drugs within a category or class due to the unique chemical
				action and pharmacological effects of drugs within the category or class and
				any variation in clinical response based on differences in such individuals’
				metabolism, age, gender, ethnicity, comorbidities, drug-resistance, and
				severity of disease.
										(gg)Any applicable
				revisions that have been made to widely-accepted clinical practice guidelines
				endorsed by pertinent medical specialty organizations.
										(III)Removal of
				categories or classesIn updating the list in order to remove a
				drug in a category or class from the list of drugs required to be included on
				the formulary under clause (i), the Secretary may remove a drug from such list
				in the case where the Secretary determines that widely-accepted clinical
				practice guidelines endorsed by pertinent national medical specialty
				organizations indicate that, for substantially all drugs in the category or
				class, restricting access to such drugs is unlikely to result in adverse
				clinical consequences for individuals with conditions for which the drugs are
				clinically
				indicated.
									.
					(b)Limitation of
			 utilization management tools for drugs in certain categories and
			 classesSection 1860D–4(c) of the Social Security Act (42 U.S.C. 1395w–104(c)) is
			 amended—
				(1)in paragraph
			 (1)(A), by striking A cost-effective and inserting
			 Subject to paragraph (3), a cost-effective; and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)Limitation of utilization management tools
				for drugs in certain categories and classes
							(A)In
				generalA PDP sponsor of a
				prescription drug plan may not apply a utilization management tool, such as
				prior authorization or step therapy, to the following:
								(i)During the period beginning on the date of
				enactment of this paragraph and ending on December 31 of the year which
				includes the date that is 5 years after such date of enactment—
									(I)a drug in a category or class described in
				subsection (b)(3)(G)(i)(V); and
									(II)a drug in a category or class described in
				subclause (I), (II), (III), (IV), or (VI) of subsection (b)(3)(G)(i) in the
				case where an enrollee was engaged in a treatment regimen using such drug in
				the 90-day period prior to the date on which such tool would be applied to the
				drug with respect to the enrollee under the plan or the PDP sponsor is unable
				to determine if the enrollee was engaged in such a treatment regimen prior to
				such date.
									(ii)Beginning
				January 1 of the year after the year which includes the date that is 5 years
				after the date of enactment of this paragraph—
									(I)a drug in a
				category or class described in subsection (b)(3)(G)(i)(V), if such drug is
				required to be included on the formulary under subsection (b)(3)(H); and
									(II)a drug in any
				other category or class required to be included on the formulary under
				subsection (b)(3)(H) in the case where an enrollee was engaged in a treatment
				regimen using such drug in the 90-day period prior to the date on which such
				tool would be applied to the drug with respect to the enrollee under the plan
				or the PDP sponsor is unable to determine if the enrollee was engaged in such a
				treatment regimen prior to such date.
									(B)Statement of
				evidence base for application of utilization management toolIn
				the case where a utilization management tool is applied to a drug in a category
				or class required to be included on a plan formulary under subparagraph (G) or
				(H) of subsection (b)(3), the PDP sponsor of such plan shall provide a
				statement of the evidence base substantiating the clinical appropriateness of
				the application of such
				tool.
							.
				(c)Rule of
			 constructionNothing in the provisions of this section, or the
			 amendments made by this section, shall be construed as prohibiting the
			 Secretary of Health and Human Services from issuing guidance or regulations to
			 establish formulary or utilization management requirements under section
			 1860D–4 of the Social Security Act (42 U.S.C. 1395w–104) as long as they do not
			 conflict with such provisions and amendments.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to contract years beginning on or after January 1,
			 2008.
			3.Appeals
			 requirements for certain categories and classes of drugs
			(a)Coverage
			 determinations and reconsiderationSection 1860D–4(g) of the
			 Social Security Act (42 U.S.C. 1395w–104(g)) is amended by adding at the end
			 the following new paragraph:
				
					(3)Request for a
				determination or reconsideration for the treatment of drugs in certain
				categories and classes
						(A)In
				generalIn the case where an individual enrolled in a
				prescription drug plan disputes a utilization management requirement, an
				adverse coverage determination, a reconsideration by a PDP sponsor of a
				prescription drug plan, or an adverse reconsideration by an Independent Review
				Entity with respect to a covered part D drug in the categories and classes
				required to be included on the formulary under subparagraph (G) of subsection
				(b)(3) or under the regulations issued under subparagraph (H) of such
				subsection, the PDP sponsor shall continue to cover such prescription drug
				until the date that is not less that 60 days after the latest of the following
				has occurred:
							(i)The enrollee has
				received written notice of an adverse reconsideration by a PDP sponsor.
							(ii)In the case
				where an enrollee has requested reconsideration by an Independent Review
				Entity, such Entity has issued an adverse reconsideration.
							(iii)In the case
				where an appeal of such adverse reconsideration has been filed by the
				individual, an administrative law judge has decided or dismissed the
				appeal.
							(B)Definition of
				Independent Review EntityIn this paragraph, the term
				Independent Review Entity means the independent, outside entity
				the Secretary contracts with under section 1852(g)(4), including such an entity
				that the Secretary contracts with in order to meet the requirements of such
				section under section
				1860D–4(h)(1).
						.
			(b)AppealsSection
			 1860D–4(h) of the Social Security Act (42 U.S.C. 1395w–104(h)) is
			 amended—
				(1)in paragraph (2),
			 by striking A part D and inserting Subject to paragraph
			 (4), a part D; and
				(2)by adding at the
			 end the following new paragraph:
					
						(4)Treatment of
				appeals for drugs in certain categories and classes
							(A)In
				generalA part D eligible individual who is enrolled in a
				prescription drug plan offered by a PDP sponsor may appeal under paragraph (1)
				a determination by such sponsor not to provide coverage of a covered part D
				drug in a category or class required to be included on the formulary under
				subparagraph (G) of subsection (b)(3) or under the regulations issued under
				subparagraph (H) of such subsection at any time after such determination by
				requesting a reconsideration by an Independent Review Entity.
							(B)Definition of
				Independent Review EntityIn this paragraph, the term
				Independent Review Entity has the meaning given such term in
				subsection
				(g)(3)(B).
							.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to contract years beginning on or after January 1,
			 2008.
			4.Data reporting
			 requirements for certain categories and classes of drugs under the medicare
			 part D prescription drug program
			(a)In
			 generalSection 1860D–4 of the Social Security Act (42 U.S.C.
			 1395w–104) is amended by adding at the end the following new subsection:
				
					(l)Data reporting
				for certain categories and classes of drugs
						(1)In
				generalA PDP sponsor offering a prescription drug plan shall
				disclose to the Secretary (in a manner specified by the Secretary) data at the
				plan level on the number of—
							(A)favorable and
				adverse decisions made with respect to exceptions requested to formulary
				policies—
								(i)during the period
				beginning on the date of enactment of this subsection and ending on December 31
				of the year which includes the date that is 5 years after such date of
				enactment, for each of the categories and classes of drugs described in
				subclauses (I) through (VI) of subsection (b)(3)(G)(i); and
								(ii)beginning
				January 1 of the year after the year which includes the date that is 5 years
				after such date of enactment, for each of the categories and classes of drugs
				required to be included on the formulary under the regulations issued under
				subsection (b)(3)(H);
								(B)favorable and
				adverse coverage determinations made with respect to each of such categories
				and classes during the applicable period;
							(C)favorable and
				adverse reconsiderations made by a PDP sponsor with respect to each of such
				categories and classes during the applicable period;
							(D)favorable and
				adverse reconsiderations made by an Independent Review Entity (as defined in
				subsection (g)(3)(B)) with respect to each of such categories and classes
				during the applicable period; and
							(E)appeals made to
				an administrative law judge and the decisions made on such appeals with respect
				to each of such categories and classes during the applicable period.
							(2)Annual
				reportThe Secretary shall—
							(A)submit an annual
				report to Congress containing the data disclosed to the Secretary under
				paragraph (1); and
							(B)publish such
				report in the Federal
				Register.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to contract
			 years beginning on or after January 1, 2008.
			
